                                                      UNITED STATES DISTRICT COURT
                                                      EASTERN DISTRICT OF KENTUCKY
                                                     CENTRAL DIVISION at LEXINGTON

    MILTON DOWELL,                                                        )
                                                                          )
                 Petitioner,                                              )               Case No.
                                                                          )            5:17-cv-71-JMH
    V.                                                                    )
                                                                          )
    FRANCISCO QUINTANA, WARDEN,                                           )          MEMORANDUM OPINION
                                                                          )               and ORDER
                 Respondent.                                              )

                                                           ****   ****        ****   ****

              Milton Dowell is a prisoner formerly confined at the Federal

Medical Center in Lexington, Kentucky.1                                                Proceeding without an

attorney, Dowell has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 [R. 1].                                             Dowell has named the United

States Attorney General as the respondent in this proceeding, but

the correct respondent is the warden of the facility where the

petitioner is confined, Rumsfeld v. Padilla, 542 U.S. 426, 435

(2004), so previously the Court substituted Francisco Quintana,

Warden of the Federal Medical Center, as the respondent in this

proceeding.                           The Government has responded [DE 22] and Dowell has

replied [DE 28], making this matter ripe for review.

              Dowell was convicted following a jury trial in the United

States District Court for the Northern District of Illinois of two


                                                            
1   Dowell is now confined FCI Butner, North Carolina.
                                                                          
                                                                         1 
 
counts of attempted possession with intent to distribute cocaine.

The district judge sentenced him to 360 months of imprisonment as

a   career    offender   under   then    mandatory   Federal   Sentencing

Guidelines.    His sentence was affirmed on direct appeal.         United

States v. Dowell, 388 F.3d 254 (7th Cir. 2004).                The record

pertaining to his case as maintained by the trial court does not

reflect any motion to vacate sentence under 28 U.S.C. § 2255 filed

by Dowell.

     Dowell claims that the two drug convictions used to enhance

his sentence under U.S.S.G. § 4B1.1(a) would no longer qualify as

predicate felony drug offenses.         Citing Hill v. Masters, 836 F.3d

591 (6th Cir. 2016), he asks this Court to depart from the

statutorily mandated requirement that prisoners, like Dowell, who

wish to challenge their sentences must do so in the court which

imposed that sentence.     28 U.S.C. § 2255(a).      In Hill, the Sixth

Circuit decided that the savings clause of § 2255 would permit

petitioner Hill to challenge his sentence via a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241.             Hill, 836

F.3d at 599-600.     However, the undersigned found that Hill was

wrongly decided and dismissed Dowell’s petition.         [DE 6].

     The Sixth Circuit disagreed [DE 10].        After determining that

Dowell’s Georgia conviction for which he was sentenced to eight


                                     
                                    2 
 
years of imprisonment constituted a controlled substance offense

for the purposes of a career-offender enhancement, see U.S.S.G. §

4B1.2(b); Ga Code Ann. §16-13-21 (West), and remanded the case to

the undersigned to determine whether Dowell’s Illinois conviction

could still be considered a predicate felony under 4B1.1 after

Mathis v. United States 136 S.Ct. 2243 (2016), and Descamps v.

United States, 133 S.Ct.2276 (3013).

     In this case, going just beyond the elements of a general

conspiracy by reviewing the available charging document allows the

Court to find that the underlying conduct was clearly a controlled

substance offense that would qualify as a predicate under U.S.S.G.

§ 4B1.2.      The charges directly relate to a violation of the

Illinois Controlled Substances Act and there is no evidence that

any crimes other than controlled substance violations were the

subject of the case against Dowell.

     Dowell contends that the underlying controlled substances

statute must be examined in order to determine if that statute

criminalizes a broader range of conduct than that outlined in

U.S.S.G.   §4B1.2.      Specifically,       he   claims   that       the   statute

criminalizes    “an    agreement   to       merely   possess     a    controlled

substance.”    [DE 1 at 9].   A plain reading of the Illinois refutes

Dowell’s claim.      The Illinois Controlled Substances Act prohibits


                                         
                                    3 
 
the “[m]anufacture or delivery, or possession with intent to

manufacture or deliver, a controlled substance, a counterfeit

substantce, or controlled substance analog.”           720 Ill. Comp. Stat.

§ 570/401. The statute criminalizes possession only if the intent

is to manufacture or deliver; a conviction for conspiracy under

the Act would require intent to posses and to manufacture or

deliver the controlled substance.         In United States v. Smith, 681

F. App’x 483, 487-88 (6th Cir.), cert. denied, 137 S. Ct 2144

(2017),   the   Sixth   Circuit   held    that   the   Illinois   Controlled

Substances Act does not prohibit “delivery” and does not cover

conduct broader than that covered by the Guidelines.

     This the 16th day of January, 2019.




                                      
                                     4 
 
